Citation Nr: 1143927	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of background, in a decision issued in November 2010, the Board denied entitlement to an initial rating in excess of 10 percent for service-connected tinnitus and remanded the Veteran's claim seeking an initial compensable rating for bilateral hearing loss for further evidentiary development.  

The Board acknowledges that not all of the requested development was completed, in that the numerical interpretation of the Veteran's October 2007 and January 2008 VA audiogram graphs was not obtained.  Rather, the VA audiologist gave a characterization of the severity of the Veteran's hearing loss based on these audiograms.  However, as a review of the record reveals that these VA audiograms do not include corresponding Maryland CNC speech discrimination scores, these audiograms will not be used when determining the severity of the Veteran's bilateral hearing loss for rating purposes.  In that regard, the October 2007 audiogram form fails to reflect any speech discrimination scores, and the January 2008 audiogram form denotes that a form of speech discrimination testing other than the Maryland CNC was performed.  See 38 C.F.R. § 4.85(a) (2011) (stating that Maryland CNC controlled speech discrimination scores should be used for VA rating purposes).  Accordingly, the Board finds that the failure of the RO/Appeals Management Center (AMC) to obtain a numerical interpretation of these audiograms was not prejudicial, as the Board finds that the audiometric test results are not probative.  As the RO/AMC fully complied with the remaining remand directives, there is no prejudice to the Veteran in proceeding with this appeal.




FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by hearing acuity no worse than Level I in the right ear and Level II in the left ear during the rating period.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

In the instant case, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's duty to notify with regard to the Veteran's bilateral hearing loss service connection claim was satisfied by a letter issued in June 2006; therefore, the appeal may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal has been obtained, including the Veteran's VA treatment records.  In order to assess the current severity of the Veteran's service-connected disability, the Veteran was provided with two appropriate VA examinations.  The Board finds that these examinations are adequate for rating purposes, as they contain findings relevant to the rating criteria, and neither the Veteran nor his representative have argued that they are deficient.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating

The Veteran is currently assigned a noncompensable rating for his bilateral hearing loss, and he contends that the severity of his hearing loss should entitle him to a compensable rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Pursuant to VA's rating schedule, the assignment of a disability rating for a hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  A 10 percent evaluation for bilateral defective hearing is assigned when the hearing acuity is at least at Level I in the better ear and Level X in the poorer ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c).  

As referenced above, the record contains the graphed results of VA audiograms conducted in October 2007 and January 2008, which were the subject of the Board's prior remand, as well as a March 2006 graphed audiogram.  However, these audiograms either contain no corresponding speech discrimination test results, or test results that were not Maryland CNC speech discrimination test results.  As the VA examinations of record reflect the only audiometric testing that contains both puretone thresholds and Maryland CNC speech discrimination, as required for rating purposes pursuant to 38 C.F.R. § 4.85(a) - absent exceptional circumstances as outlined in 38 C.F.R. § 4.85(c), which are not present here - those VA examination results are outlined below.

The Board further notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, VA examinations discussed below include the Veteran's complaint of difficulty hearing when background noise is present, when attending church, and when watching television.  Additionally, the Veteran's audiological treatment records reflect his complaint of difficulty hearing when having telephone conversations and when background noise is present.  

The Veteran underwent a VA audio examination in July 2006.  Audiometric testing conducted at that time revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
20
60
65
LEFT
35
40
75
80

The average pure tone threshold was 42.5 in the right ear and 57.5 in the left ear.  Speech audiometry revealed a speech recognition ability 96 percent in the right ear and 100 percent in the left ear.

Using Table VI, these results merit ratings of level I for the Veteran's right ear and level II for his left ear, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  The Board notes that Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 1000 and 2000 Hertz in either ear, or a decibel loss of less than 30 decibels in the left ear at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  

The Veteran underwent a VA audio examination in January 2011.  Audiometric testing conducted at that time revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
25
65
70
LEFT
30
35
70
80

The average pure tone threshold was 45 in the right ear and 53.75 in the left ear.  Speech audiometry revealed a speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.

Using Table VI, these results merit ratings of level I bilaterally, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  The Board notes that Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 1000 and 2000 Hertz in either ear, or a decibel loss of 70 decibels or more at 2000 Hertz in either ear.  

The Board specifically acknowledges its consideration of the lay evidence of record, including the Veteran's reports of difficulty hearing when attending church, watching television, when background noise is present, and when having telephone conversations.  The Board further acknowledges that the 2011 VA examiner opined that the Veteran's hearing disability would create significant effects on his occupation.  However, the rating schedule contemplates difficulty hearing, and given the Veteran's hearing acuity reflected by his audiometric testing and speech discrimination scores, the Board does not find that the evidence, when viewed as a whole, reflects that the severity of the Veteran's hearing disability warrants the assignment of an increased rating.  



As the probative audiometric test results of record fail to reflect results that warrant the assignment of a compensable rating based on the applicable VA regulations, a basis for awarding a schedular compensable rating for bilateral hearing loss has not been presented, and the Veteran's appeal of this issue is therefore denied.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's bilateral hearing loss increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the Veteran's report that he is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).



ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


